Citation Nr: 0945611	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-08 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to educational benefits pursuant to Chapter 30, 
Title 38, United States Code, (Montgomery GI Bill).



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The Veteran had active service from June 2003 to August 2005.  

This matter comes to the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2007 decision by 
the Muskogee Education Center, which denied the Veteran's 
claim for basic eligibility for educational assistance 
benefits under the Montgomery GI Bill (MGIB), Chapter 30.  He 
perfected a timely appeal to that decision.  In May 2008, the 
Veteran offered testimony at a hearing before a Decision 
Review Officer (DRO) at the RO.  A transcript of that hearing 
has been associated with the claims folder.  

The Board notes that, in his substantive appeal (VA Form 9), 
received in March 2009, the Veteran requested a hearing 
before a Veterans Law Judge (VLJ) in Washington, D.C.  The 
Veteran was notified that he was scheduled for a hearing 
before a Veterans Law Judge on September 16, 2009; however, 
he failed to appear at the hearing or give any reason for his 
failure to appear.  Pursuant to 38 C.F.R. § 20.702(d) (2009), 
the Veteran's case was processed as though the request for 
hearing had been withdrawn.  


FINDINGS OF FACT

1.  The Veteran served on active duty from June 30, 2003, to 
August 5, 2005; in total, he served 2 years, 1 month, and 6 
days.  

2.  The veteran was discharged from service for the 
convenience of the Government due to parenthood.  The veteran 
did not complete 30 continuous months of active duty of an 
obligated period of active duty that was at least three 
years.  

3.  The Veteran was not discharged: due to a service- 
connected disability; for a preexisting medical condition not 
characterized as a disability; due to hardship; involuntarily 
for convenience of the government as a result of a reduction 
in force; or due to a physical or mental condition not 
characterized as a disability and not the result of her own 
willful misconduct, but which interfered with her performance 
of duty.  


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3011, 3012, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 21.1031, 21.7042 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist.

As a preliminary matter, the Board is required to address its 
duty to assist under the Veterans Claims Assistance Act 
(VCAA).  The VCAA provides, among other things, that VA shall 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist 
a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

In this regard, the Board observes that the record on appeal 
does not reflect that the Veteran was notified of the VCAA as 
required by 38 U.S.C.A. § 5103(a).  However, such notice is 
not required in this case because the benefits sought are 
found in Chapter 30 of Title 38, and the VCAA notice 
provisions are pertinent to a different chapter of Title 38.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  

In addition, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case 
and therefore no further duty to assist exists.  The VCAA 
does not affect matters on appeal when the issue is limited 
to statutory interpretation.  See Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 
(2002) (VCAA not applicable where law, not the factual 
evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law).  


II.  Factual background.

The Veteran's Certificate of Release or Discharge from Active 
Duty (DD Form 214) and information from the Department of 
Defense (DOD) show that the Veteran's initial enlistment term 
was for 4 years, but he was discharged after 25 months and 6 
days of active service.  His service was honorable.  The 
separation code was KDG, and the separation authority was 
MILPERSMAN 1910-124.  The narrative reason for separation was 
"parenthood."  

The Veteran's application for VA educational benefits (VA 
Form 22-1990) under the Montgomery GI Bill (MGIB) was 
received in January 2007.  

At his personal hearing in May 2008, the Veteran testified 
that while in the Navy he was awarded sole custody of his 
child.  The Veteran stated that he could not deploy while he 
had full custody of his child; therefore, he had no choice 
but to get out of the Navy in order to take care of his 
child.  The Veteran argued that he should have been given a 
hardship discharge because establishment of sole custody of 
his child would be an interference with his duty.  

Upon consideration of this argument, in December 2008, VA 
requested clarification of the Veteran's separation reason 
from active duty from the service department.  The service 
department responded that the Veteran's separation reason 
code was KDG.  The DOD further explained that KDG is months 
of benefits based on months of service if served 30 months of 
a three year commitment.  


III.  Legal Analysis.

Chapter 30 of Title 38, U.S. Code sets forth provisions to 
allow for educational assistance for members of the Armed 
Forces after their separation from military service.  See 38 
U.S.C.A. §§ 3001-3012 (West 2002 & Supp. 2009).  A threshold 
requirement for Chapter 30 educational assistance is the 
completion of certain requisite service.  In order to be 
entitled to Chapter 30 educational assistance, an individual 
must first become a member of the Armed Forces or first enter 
active duty as a member of the Armed Forces after June 30, 
1985, and in the case of an individual whose obligated period 
of active duty is three years or more, such as the Veteran 
here, serve at least three continuous years of active duty.  
See 38 U.S.C.A. § 3011(a) (1) (A) (West 2002 & Supp. 2009); 
38 C.F.R. § 21.7042(a) (1)-(2) (2009).  

However, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when he or she is discharged or released from active duty for 
certain specified reasons.  Specifically, that individual may 
nevertheless be entitled if she was discharged or released 
from active duty (1) for a service-connected disability; (2) 
for a nonservice-connected pre-existing medical condition; 
(3) for hardship (discharge or release under 10 U.S.C.A. 
§ 1173); (4) for a physical or mental condition that was not 
characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty (5) for the convenience 
of the Government after serving 30 months of an at least 
three-year enlistment; (6) or involuntarily for the 
convenience of the Government as a result of a reduction in 
force.  38 U.S.C.A. § 3011(a) (1) (A) (ii); 38 C.F.R. 
§ 21.7042(a).  

In this case, the evidence indicates that the Veteran first 
entered on active duty in June 2003, subsequent to June 30, 
1985, thereby satisfying the first requirement of 38 U.S.C.A. 
§ 3011.  However, he has not satisfied the second 
requirement, since his DD Form 214 and the January 2007 
computerized DOD data report confirm that he served for only 
25 months and 6 days, which is less than three years.  He 
originally enlisted for a term of four years.  Accordingly, 
he does not meet the initial requirements under the cited 
provisions for Chapter 30 educational benefits.  See 38 
U.S.C.A. § 3011(a) (1) (A) (West 2002 & Supp. 2009); 38 
C.F.R. § 21.7042(a) (1)-(2) (2009).  

However, as noted above, an individual who does not meet the 
service requirements may be eligible for basic educational 
assistance when he or she is discharged or released from 
active duty for certain specified reasons.  Regardless, he 
also does not meet any of these exceptions listed under 38 
U.S.C.A. § 3011(a) (1) (A) (ii) and 38 C.F.R. § 21.7042(a).  
That is, the evidence does not satisfy the aforementioned 
criteria as the DD Form 214 notes that the Veteran was 
separated honorably from active service due to parenthood or 
custody of minor children.  A January 2007 DOD printout 
explains that the reason for separation was for the 
convenience of the Government.  As noted previously, the 
Veteran enlisted for a four-year period of service, but 
served only 25 months and 6 days before being released from 
service in August 2005.  He did not meet the 30 month 
requirement.  There is no indication that he was released 
from service on account of any medical condition or for 
hardship.  At the hearing, the Veteran maintained that being 
awarded sole custody of his child should have been considered 
a hardship; however, no service department document of record 
refers to his parenthood as a condition interfering with the 
individual's performance of duty.  

In light of the foregoing, the Veteran clearly is not 
eligible for Chapter 30 benefits under 38 U.S.C.A. 
§ 3011(a)(1)(A), as he did not serve at least three years of 
continuous active service, and he was not discharged for a 
service-connected disability, a preexisting medical condition 
not characterized as a disability, hardship, convenience of 
the Government after serving 30 months of a three-year 
enlistment, involuntarily for the convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of his own willful misconduct, 
but which interfered with his performance of duty.  Rather, 
he was discharged for the convenience of the Government due 
to parenthood/custody of a minor child after serving only 25 
months and 6 days of a four-year enlistment.  VA is bound by 
the findings of the service department with respect to the 
type or classification of a service member's military service 
and discharge there from.  See Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992); see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).  Therefore, the Board is not at liberty to change 
the service department's determination.  

An individual like the Veteran, who served at least two years 
of continuous active duty after June 30, 1985, may also be 
eligible for Chapter 30 benefits provided that, thereafter, 
he served at least four continuous years of service in the 
Selected Reserve, beginning within one year of completion of 
the service on active duty described above.  38 U.S.C.A. 
§ 3012(a) (1) (A); 38 C.F.R. § 21.7042(b).  But in this case, 
the Veteran has not alleged, nor does the record show, that 
he was ever transferred to the Selected Reserve at any time 
following his release from duty in August 2005.  Therefore, 
his eligibility may not be established under these statutory 
and regulatory provisions.  

Furthermore, the Board observes that an individual who fails 
to meet the eligibility requirements found in § 21.7042 
nevertheless will be eligible for Chapter 30 educational 
assistance if he meets certain requirements in 38 U.S.C.A. 
§§ 3018A, 3018B (West 2002 & Supp. 2009); 38 C.F.R. § 
21.7045. This is eligibility based on involuntary separation, 
voluntary separation, or participation in the Post-Vietnam 
Era Veterans' Educational Assistance Program.  There is no 
suggestion in the record, nor does the Veteran contend, that 
this provision is for application.  The DOD computer printout 
and the DD Form 214 do not reveal that the Veteran was 
involuntarily separated in August 2005 or that he received 
voluntary separation incentives.  Therefore, he does not meet 
these criteria.  

While the Board fully understands and is sympathetic to the 
Veteran's position, the legal criteria governing service 
eligibility for Chapter 30 benefits are clear and specific 
and the Board is bound by the law.  

In sum, the statutory and regulatory provisions that govern 
eligibility for educational assistance benefits under Chapter 
30 are clear and the pertinent facts are not in dispute.  The 
Veteran just does not have the requisite active service for 
Chapter 30 educational benefits and the Board has no 
authority to create an exception in this case.  Therefore, 
the Board must conclude that there is no legal basis for 
granting the benefit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Entitlement to basic eligibility for educational assistance 
benefits under Chapter 30, Title 38, United States Code, is 
denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


